    Case: 1:17-cv-01165-PAB Doc #: 130 Filed: 10/24/19 1 of 4. PageID #: 991




                      IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

DALONTE WHITE,                               )   CASE NO. 1:17-CV-1165
                                             )
      Plaintiff,                             )   JUDGE PAMELA BARKER
                                             )
      vs.                                    )   REPLY TO BRIEF IN OPPOSITION TO
                                             )   MOTION OF DEFENDANTS FOR
CITY OF CLEVELAND, et al.,                   )   RECONSIDERATION
                                             )
      Defendants.                            )


      Now come the Defendants by and through counsel, and submit their Reply to

the Brief in Opposition of the Motion for Reconsideration.        While the Motion for

Reconsideration inadvertently did not contain the signature block for all defense

counsel, it was a Joint Motion and filed with their consent and input.

      Plaintiff, in opposing the Motion, misleads the Court on the timing of his

discovery “issues.”     All of the discovery disputes that he attaches to his Brief in

Opposition should have been resolved within the deadline imposed by Rule 37.1.

      Plaintiff served the Defendants with last minute discovery requests after hours

on September 5, 2019 and after hours on Friday September 6, 2019. Responses were

sent when due on or about October 4 and 7, 2019. The discovery deadline was October

6, 2019. The deadline to file any Motion to Compel by October 16, 2019.

      Plaintiff had more than adequate opportunity to promptly serve discovery

requests so that they could be completed within the proper deadline. He chose to send

requests at the last minute. In addition, the “new discovery” served in September was



                                            1
     Case: 1:17-cv-01165-PAB Doc #: 130 Filed: 10/24/19 2 of 4. PageID #: 992



largely duplicative of the discovery that had already been responded to in December of

2018.    Nor was any of the “new discovery” any newly discovered topic that would

justify the failure to prosecute the case in discovery in a timely fashion.

        All discovery was responded to with adequate time to file a Motion to Compel

by the deadline. Plaintiff now wants to reopen his right to raise discovery disputes

when he could have done so in a timely fashion.

        The only discovery issues that could not have been addressed by the Rule 37.1

deadline are the following:

        1.    The City’s 30(b)(5) deposition after the ruling in the pending objections

(ECF118).

        2.    A continuation of Plaintiff’s deposition after a ruling on the pending

Motion to Compel relating to Plaintiff’s assertion of his Fifth Amendment Rights

(ECF115) and possibly after the filing of a ruling on a Motion relating to Plaintiff’s

redacted records (ECF114).

        3.    The rescheduling of two City Depositions.

        4.    The parties have also discussed limited subpoenas on damages as

Plaintiff’s damages are allegedly ongoing.

        Plaintiff has offered the reason that he wants to raise discovery issues on any

topic. However, he has not offered any reason why any issues other than those listed

above could not have been addressed by the 10 day deadline.

        Plaintiff’s request to give him an open ended extension to file a Motion to

Compel on any topic is unwarranted. Consequently, Defendants request that the Court



                                              2
    Case: 1:17-cv-01165-PAB Doc #: 130 Filed: 10/24/19 3 of 4. PageID #: 993



deny the Plaintiff’s Motion for unlimited Relief from the filing requirements of Civil

Rule 37.1 and only grant such relief as it relates to the open items above, and not those

discovery responses or depositions that were already concluded or responded to and

Plaintiff already had an opportunity to raise with the Court.

                                         Respectfully submitted,

                                         /s/ Kathryn M. Miley
                                         Ernest L. Wilkerson, Jr. (#0036972)
                                         Kathryn M. Miley (#0067084)
                                         Wilkerson & Associates Co., LPA
                                         24100 Chagrin Blvd., Suite 200
                                         Cleveland, OH 44122
                                         (216) 696-0808; (888) 502-9720 facsimile
                                         ewilkerson@wilkersonlpa.com
                                         kmmiley@wilkersonlpa.com
                                         Attorneys for Defendant Lam

                                         BARBARA A. LANGHENRY (0038838)
                                         Director of Law, City of Cleveland

                                         By:      s/ Elena N. Boop
                                         ELENA N. BOOP (0072907)
                                         Chief Assistant Director of Law
                                         601 Lakeside Avenue
                                         City Hall, Room 106
                                         Cleveland, Ohio 44114-1077
                                         Tel.    (216) 664-2800
                                         Email: eboop@city.cleveland.oh.us
                                         Attorney for Defendants Thomas Shoulders,
                                         Michael Schade, Robert Beverdige, David
                                         Santiago, and John Kubas




                                            3
     Case: 1:17-cv-01165-PAB Doc #: 130 Filed: 10/24/19 4 of 4. PageID #: 994



                                          By:      s/ Timothy Puin
                                          TIMOTHY PUIN (0065120))
                                          Assistant Director of Law
                                          601 Lakeside Avenue
                                          City Hall, Room 106
                                          Cleveland, Ohio 44114-1077
                                          Tel.    (216) 664-2800
                                          Email: tpuin@city.cleveland.oh.us
                                          Attorney for City of Cleveland

                              CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of October, 2019, a copy of the foregoing

was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. Parties may access this filing through the Court's

system.

                                                 /s/ Kathryn M. Miley
                                                 Ernest L. Wilkerson, Jr.
                                                 Kathryn M. Miley


City/White/reply reconsideration rule 37.1




                                             4
